Opinion by
Mr. Justice McCollum,
In February, 1892, the defendants gave orders, which were accepted by the plaintiffs, for two thousand four hundred and fifty gross of fruit jars, to be taken by them on or before the 30th of September following. They received and paid for eight hundred gross but refused to take the balance on the ground, as they alleged, that the plaintiffs were not furnishing jars in accordance with the contract between them. Thereupon the plaintiffs charged the balance of the jars to wit, one thousand six hundred and fifty gross, on their books to the defendants, and the jars so charged amounted to $15,000 or more. The plaintiffs claimed that they had furnished jars in accordance with their contract and that the defendants ought to accept them, while the defendants contended that the jars were not such as they ordered and persisted in their refusal to take them. The dispute between the parties was finally settled on the 24th of March, 1893, by an arrangement, under which the defendants were to purchase one thousand six hundred gross of fruit jars, of the size and kind they wanted for their trade, for $11,570.65, and the plaintiffs were to cancel, or as their president expressed it, to “wipe out” the old contracts existing between them. The defendants gave their notes for the price and have paid them. The plaintiffs gave a receipt for the notes, in which they said “ these notes are in settlement for one thousand six hundred gross fruit jars .... of our best make, and to be delivered as ordered.” They also added to the receipt against the protest of the defendants these words: “ This settlement does not include interest from September 30 to March 24 not yet settled.” Their only disputed claim in this action is that they are entitled to interest on $11,570.65 for that time. The learned court below apparently considering the receipt as conclusive of their right to the interest claimed ordered a verdict for them for the amount of it. There was no evidence before the court of any agreement to pay interest upon any sum for any time previous to the execution of the notes, unless it can be found *92in the receipt. If the defendants admitted that under the arrangement effected by the parties on the 24th of March they were liable for interest on $11,570.65 from September 30, and claimed that they paid the same at or before the execution of the notes, the receipt would undoubtedly be persuasive if not conclusive evidence against their claim. The reference in the receipt to interest was consistent with an existing dispute between the parties concerning it, and with a purpose to exclude any inference or presumption that it was included in the settlement on which the notes were given. But we do not think that the receipt alone will authorize or support a verdict against the defendants for the interest to which it refers. It does not allege that the defendants promised to pay this interest or mention any sum on which the plaintiffs’ claimed it. As the receipt does not disclose an agreement respecting the payment of interest the parties who allege that there was such an agreement must prove it, and the parties who deny that it was made must be allowed to introduce any relevant and competent evidence to support their denial. In our view of the case, evidence tending to establish or to negative the existence of an agreement by the defendants to pay the plaintiffs the interest claimed is admissible, and the objection that it enlarges, qualifies, or contradicts the receipt is not well taken. It follows from what has been said that the defendants should have been allowed to answer the plaintiffs’ case by showing that they did not agree to pay the plaintiffs interest on any sum from September 30,1892, to March 24, 1893. The conversations between the parties in relation to the interest, whether occurring at, before, or subsequent to, the execution of the notes and the receipt, are relevant.
It seems that the offer embraced in the first specification was rejected on the ground that it was inadmissible under the pleadings. We are not prepared to say that this ruling was erroneous, but we think that under proper pleadings the matter offered should and doubtless would have been admitted in answer to the testimony of Grange on the subject to which it relates. The objection on which the offer was rejected in the court below can be removed by an amendment of the pleadings and compliance with the rule of court.
The 2d, 3d, 4th and seventh specifications are sustained.
Judgment reversed and venire facias de novo awarded.